Case 0:19-cv-61369-WPD Document 32 Entered on FLSD Docket 06/08/2020 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

   JORGE SARDINAS,                                      )
                                                        )
                          Plaintiff,                    )
                                                        )
          v.                                            )       Case No. 19-61369-CIV-
                                                        )       DIMITROULEAS
   INFINITY AUTO INSURANCE COMPANY,                     )
                                                        )
                          Defendant.                    )
                                                        )

      DEFENDANT’S RENEWED MOTION TO DISMISS AND COMPEL APPRAISAL
              AND INCORPORATED MEMORANDUM IN SUPPORT

          Defendant Infinity Auto Insurance Company (“Infinity”), through its undersigned counsel,

   respectfully moves this Court to dismiss Plaintiff’s Complaint (ECF. 1 (attaching Complaint as

   Ex. 1)) and compel Plaintiff Jorge Sardinas (“Plaintiff”) to proceed with contractually-mandated

   appraisal. Due to multiple transfers and re-assignments of this case (explained further below)

   Infinity files this Renewed Motion to clarify the procedural posture.

                                          INTRODUCTION

          Plaintiff’s claims should be dismissed, and Plaintiff should be compelled to proceed with

   the contractually-mandated appraisal process set forth in his insurance policy. In other cases

   pending in the Southern District of Florida, Plaintiff’s counsel has attempted to prosecute legal

   theories similar to those in this case. But his attempts have been repeatedly thwarted where the

   claim was subject to a timely-invoked mandatory appraisal process, like the one that Infinity has

   invoked here. Once appraisal has been invoked by either the policyholder or the insurer, then

   completion of appraisal constitutes a condition precedent to suit on the policy. As the insurance

   policy and the Federal Rules of Civil Procedure both require satisfaction of all conditions

   precedent prior to filing suit, then Plaintiff’s Complaint must be dismissed.
Case 0:19-cv-61369-WPD Document 32 Entered on FLSD Docket 06/08/2020 Page 2 of 16



                                      PROCEDURAL HISTORY

          Plaintiff filed his Complaint in Florida circuit court on April 30, 2019. (ECF. 1 (attaching

   Complaint as Ex. 1).) On May 31, 2019, Infinity timely removed this case to the United States

   District Court for the Southern District of Florida. (ECF 1.) On July 8, 2019, Infinity filed a

   Motion To Dismiss Or Stay, Or In The Alternative, To Dismiss and Compel Appraisal, (ECF 8)

   (“Initial Motion to Dismiss”), arguing that this action should be dismissed or stayed based on the

   “first-to-file” rule, in favor of the first-filed action captioned Junior v. Infinity Auto Insur. Co.,

   Case No. 6:18-cv-1598-ORL-40-TBS (M.D. Fla.) (J. Berger). In the alternative, Infinity argued

   that Plaintiff’s claims should be dismissed, and Plaintiff should be compelled to proceed with the

   contractually-mandated appraisal process set forth in his insurance policy. Plaintiff opposed

   Infinity’s Initial Motion to Dismiss, (ECF 16), and Infinity filed a reply in support of its motion

   (ECF 17).

          Judge Dimitrouleas referred Infinity’s Initial Motion to Dismiss to Magistrate Judge

   Lurana Snow by Order of August 14, 2019. (ECF 19.) On September 25, 2019, Judge Snow

   issued a Report and Recommendation, recommending that the case be transferred to the Middle

   District of Florida where the earlier-filed Junior case is pending, and further recommending that

   Infinity’s Initial Motion to Dismiss be denied (“R&R”). (ECF 20.) With respect to Judge Snow’s

   recommendation to transfer to the Middle District of Florida, neither Infinity nor Plaintiff objected.

   However, Infinity did timely object on October 9, 2019 to the portion of the R&R recommending

   denial of the Initial Motion to Dismiss. (ECF 21.) Plaintiff opposed Infinity’s objection on

   October 30, 2019. (ECF 28.) Infinity filed a reply in support of its objections on November 6,

   2019. (ECF 29.)

          On January 22, 2020, Judge Dimitrouleas ordered the case to be transferred to Judge Berger

   in the Middle District of Florida pursuant to the “first-to-file” rule, and denied any pending motions

                                                    -2-
Case 0:19-cv-61369-WPD Document 32 Entered on FLSD Docket 06/08/2020 Page 3 of 16



   as moot. (ECF 30.) Judge Dimitrouleas expressly did not rule on the merits of Infinity’s motion

   to dismiss and compel appraisal. (Id.) This case was then transferred to the Middle District of

   Florida, and randomly assigned to Judge Byron. (ECF 32.) Infinity filed an unopposed motion to

   reassign the case to Judge Berger in accordance with Judge Dimitrouleas’ January 22, 2020 Order.

   (ECF 35.) Judge Byron advised Judge Berger of the pending motion to reassign and, receiving no

   response, denied the motion and transferred the case back to the Southern District of Florida. (ECF

   42.) The case was randomly assigned to Judge Smith. Plaintiff then moved to transfer this case

   back to Judge Dimitrouleas. (ECF 52.) Judge Dimitrouleas issued a Notice to the Parties that he

   and Judge Berger conferred, and they agreed that the case will remain in the Southern District of

   Florida. (ECF 54.)

          As Judge Dimitrouleas’ Order of January 22, 2020 did not rule on the merits of Infinity’s

   alternative motion to dismiss and compel appraisal, Infinity now files its Renewed Motion to

   Dismiss and Compel Appraisal for the Court’s consideration.

                             RELEVANT FACTUAL ALLEGATIONS

          On September 14, 2018, Plaintiff was involved in a motor vehicle accident. (Compl. ¶ 48.)

   At the time of the accident, Plaintiff’s vehicle was insured under a motor vehicle insurance policy

   issued by Infinity (the “Policy”). (Id.) On November 20, 2018, Infinity declared the vehicle a

   total loss. (Id. at ¶ 50.) In accordance with the terms of the Policy and Florida law, Infinity

   computed the actual cash value of Plaintiff’s vehicle and tendered payment. (Ex. B and C to

   Compl.) Plaintiff accepted Infinity’s payment. (Compl. ¶ 53.)

          On February 27, 2019, Plaintiff sent a letter to Infinity alleging that Infinity violated Florida

   law and breached the Policy in adjusting his total loss claim. (Ex. D to Compl.) Plaintiff contended

   that Infinity improperly used a “CCC One Market Value Report” to calculate the actual cash value

   of the vehicle, and demanded that Infinity “recalculate the retail cost of the [vehicle] using a

                                                    -3-
Case 0:19-cv-61369-WPD Document 32 Entered on FLSD Docket 06/08/2020 Page 4 of 16



   generally recognized used motor vehicle industry source” and, “[i]f the generally recognized used

   motor vehicle industry source used by INFINITY provides a value higher than $15,048.28, then

   Mr. Sardinas demands that INFINITY pay him the difference plus the additional sales tax that will

   result.” (Id.) Plaintiff also demanded that Infinity pay $83.25 in title/license fees and $500 for a

   “document fee,” that is purportedly charged by “every used car dealer[.]” (Id.)

           Infinity responded by letter of March 28, 2019, disagreeing that its method of adjusting the

   loss vehicle violated Florida law. (Ex. E to Compl.) Infinity advised Plaintiff, “[i]f you believe

   that the amount offered for [the loss vehicle] is too low, please provide us with your data source(s)

   so that we can consider any adjustments that may be appropriate.” Id. Infinity included a

   supplemental payment of $952.90 for sales tax and registration fees, and advised Plaintiff that the

   “document fee” was not owed. (Id.) Finally, Infinity indicated that if Plaintiff “still contend[ed]

   that Infinity has offered less than the actual cash value of the [vehicle], then please note that there

   is an appraisal clause in the Policy to resolve any dispute over the amount of the loss.” (Id.)

           Instead of responding to Infinity’s letter, Plaintiff filed this suit. He alleges two counts for

   “Breach of Contract” [sic] and one count for declaratory judgment, on behalf of himself and a

   putative class. (See id. at ¶¶ 78-105.) Plaintiff seeks the following declaratory relief: (1) a

   judgment that the vehicle valuation Infinity utilizes purportedly fails to comply with Florida law

   and the policy; and (2) a judgment that Florida law and the policy require payment of dealer fees,

   license plate registration fees, title transfer fees, and sales tax when paying total loss vehicle claims.

   (Id. at pp. 28-29.) 1 Plaintiff also seeks compensatory damages, prejudgment and post-judgment



   1
     In an earlier filed action against Infinity that remains pending, Junior v. Infinity Auto Insur.
   Co., Case No. 6:18-cv-1598-ORL-40-TBS (M.D. Fla.) (J. Berger), Infinity has agreed to settle
   this particular claim on a class basis. On June 5, 2020, Magistrate Judge Embry Kidd issued a
   Report and Recommendation urging the court to grant preliminary approval to the putative class
   action settlement in Junior. Id. at ECF 56.
                                                      -4-
Case 0:19-cv-61369-WPD Document 32 Entered on FLSD Docket 06/08/2020 Page 5 of 16



   interest, and attorneys’ fees and costs on behalf of himself and the putative class. 2 (Id. at pp. 28-

   30.)

          Infinity’s payment obligations are governed by the terms of the Policy and Florida law. In

   particular, Part E of the Policy provides in pertinent part:

          INSURING AGREEMENT

          If the Declarations Page shows a premium charged for collision coverage, we will
          pay for direct and accidental loss to the Insured auto, including its factory-installed
          equipment caused by collision, less any applicable deductible for each separate
          loss.

          ADDITIONAL DEFINITIONS USED IN PART E ONLY

          1.      “Actual cash value” means market value at the time of the loss based upon
                  vehicle mileage, age, condition, original optional equipment, and
                  comparable vehicles available for sale within a reasonable geographic
                  radius as documented in an electronic database of publications and
                  dealerships, less depreciation and/or betterment.

          3.      “Betterment” means a deduction for making an item better or adding value
                  thereto.

          7.      “Depreciation” means the loss of value caused by physical, technological,
                  social, and/or location deterioration.

          APPRAISAL - PART E ONLY

          You or we may demand appraisal of the loss. Both parties will be bound by the
          results of the appraisal. Each party will appoint and pay a competent disinterested
          appraiser and will equally share other appraisal expenses. Each appraiser will state
          separately the actual cash value and the amount of loss. If the appraisers fail to
          agree, they will select an umpire and submit their differences to the umpire. If the
          appraisers cannot agree on an umpire, either may request that a judge of a court
          having jurisdiction make selection. An award in writing may by any two of these


   2
     The putative class is defined as: “[A]ll Florida citizens including Sardinas who: (a) on or after
   April 30, 2014; (b) are or were covered by an INFINITY personal automobile insurance Policy
   issued in Florida; (c) made a claim under the Collision or Comprehensive coverage of that Policy
   for damage or loss to a covered vehicle that INFINITY accepted and treated as a total loss claim;
   and (d) INFINITY paid the claim on a cash settlement basis with the actual cash value derived
   from the CCC system. The class period will be from April 30, 2019 [sic], to the date of class
   certification[.]” (Compl. ¶ 63).

                                                    -5-
Case 0:19-cv-61369-WPD Document 32 Entered on FLSD Docket 06/08/2020 Page 6 of 16



           three will determine the amount payable, subject to the terms of this policy.
           Attorney fees shall not be regarded as appraisal expenses. We do not waive any
           rights by agreeing to an appraisal.

   (Ex. A to Compl. at pp. 12-13, 15.) The Policy also provides in pertinent part:

           SUITS AGAINST US

           We may not be sued unless there is full compliance with all terms of this policy.

   (Id. at p. 18.)

                                                ARGUMENT

     I.    Standard

           Rule 9(c) of the Federal Rules of Civil Procedure requires a plaintiff to plead that “all

   conditions precedent have occurred or have been performed.” Fed. R. Civ. P. 9(c). If a defendant

   denies with particularity that a condition precedent has been performed, then the plaintiff “bears

   the burden of providing that the conditions precedent, which the defendant has specifically joined

   in issue, have been satisfied.” Myers v. Cent. Fla. Inv., Inc., 592 F.3d 1201, 1224 (11th Cir. 2010)

   (citation omitted). “When a party fails to meet the requirements of Rule 9(c), his claim is subject

   to dismissal.” Bloomgarden v. Allstate Fire & Cas. Ins. Co., No. 18-62059-CIV, 2019 WL

   2245475, at *2 (S.D. Fla. Mar. 15, 2019) (Mag. J. Seltzer) (citing Moore v. Travelers, 321 F. Appx.

   911, 913 (11th Cir. 2009)); Cambridge Condo Holdings, LLC v. Indian Harbor Ins. Co., No. 10-

   23961-CIV, 2011 WL 13220994, at *1 (S.D. Fla. Apr. 13, 2011) (“Although the complaint baldly

   asserts that it ‘[has] satisfied or will satisfy all other conditions precedent to the filing of this cause

   of action,’ it has not met the standard required by Rule 9(c).”).

    II.    Plaintiff’s Claims Should Be Dismissed Pending Completion Of Mandatory
           Appraisal Because, Once Invoked By Infinity, Appraisal Became A Condition
           Precedent To Suit On The Policy.

           By the plain terms of the Policy, Plaintiff and Infinity agreed to resolve all disputes over

   the amount of the loss by appraisal upon invocation by either party. (Ex. A to Compl. at p. 15

                                                      -6-
Case 0:19-cv-61369-WPD Document 32 Entered on FLSD Docket 06/08/2020 Page 7 of 16



   (“You or we may demand appraisal of the loss. Both parties will be bound by the results of the

   appraisal. Each party will appoint and pay a competent disinterested appraiser and will equally

   share other appraisal expenses. Each appraiser will state separately the actual cash value and the

   amount of loss.” (emphasis in bold original, emphasis in italics added)).) Infinity sent a letter to

   Plaintiff on July 2, 2019 demanding appraisal and thereby invoking the obligatory, binding process

   contemplated in the Policy (“Appraisal Demand Letter”) (attached hereto as Ex. 1). Because the

   crux of Plaintiff’s allegation specifically implicates the amount of loss, infra Section III, appraisal

   is the appropriate and contractually-required method for resolving his claim.

          Further, completion of an appraisal is a condition precedent to suit on the Policy by virtue

   of the “Suits Against Us” clause, which states that Infinity “may not be sued unless there is full

   compliance with all terms of this policy.” (Id.) Thus, this suit must be dismissed unless and until

   the amount of the loss is resolved through appraisal. See Moore, 321 F. Appx. at 913 (affirming

   dismissal of claims that insurer failed to include general contractor costs for failure to comply with

   the appraisal provision as condition precedent); Bettor v. Esurance Property and Casualty

   Insurance Company, Case No. 18-61860-CIV (S.D. Fla. entered Mar. 28, 2019) (Seltzer, Mag. J.),

   ECF No. 29, rep. and rec. adopted in Bettor v. Esurance Property and Casualty Insurance

   Company, Case No. 18-61860-CIV-MORENO (S.D. Fla. entered June 17, 2019) (Moreno, J.),

   ECF No. 42 (dismissing class action declaratory judgment and breach of contract claims and

   compelling appraisal); and Bloomgarden v. Allstate Fire & Cas. Ins. Co., No. 18-62059-CIV, 2019

   WL 2245475 (S.D. Fla. entered Mar. 15, 2019) (Seltzer, Mag. J.), rep. and rec. adopted in

   Bloomgarden v. Allstate Fire & Cas. Ins. Co., No. 18-62059-CIV, 2019 WL 5209015 (S.D. Fla.

   Aug. 6, 2019) (Gayles, J.) (same). See also Walker v. Allstate Property & Casualty Insurance

   Company, et al., Case No. 2:19-CV-701-RDP (N.D. Ala. entered Mar. 10, 2020), ECF Nos. 71

   and 72 (granting motion to dismiss and compelling appraisal), and McGowan v. First Acceptance

                                                    -7-
Case 0:19-cv-61369-WPD Document 32 Entered on FLSD Docket 06/08/2020 Page 8 of 16



   Ins. Co., Inc., Case No. 8:19-cv-01101-SCB-CPT (M.D. Fla. entered Aug. 14, 2019), ECF 30

   (same), appeal docketed, No. 19-13485 (11th Cir. Sept. 5, 2019).                   The Reports and

   Recommendations in Bettor and Bloomgarden, and the Orders in Bettor, Bloomgarden, McGowan

   and Walker, are attached hereto as compilation Ex. 2.

          The Bettor and Bloomgarden cases are directly on point. The plaintiff’s counsel in those

   cases was the same as in this case. Like here, the plaintiff’s counsel filed putative class action

   suits for declaratory judgment and breach of contact against insurers arising out of total loss vehicle

   claims that were allegedly underpaid due to the use of an allegedly improper adjustment process.

   Also like here, each insurer sent a letter invoking appraisal. In each case, the court dismissed the

   claims and compelled appraisal, as Infinity urges the Court to do here.

          Enforcing the appraisal provision not only fulfills the contractual expectations of the

   parties, but also serves the interests of efficiency. “Courts in Florida favor appraisal provisions

   for which the parties themselves have contracted, preferring appraisal over resolution through

   judicial means.” Ex. 2, Bettor Report and Recommendation at 5 (citing State Farm Fire & Cas.

   Co. v. Middleton, 648 So. 2d 1200, 1201-02 (Fla. 3d DCA 1995).) This is in part because

   “[c]onsiderable resources might otherwise be required to resolve the underlying factual and legal

   issues can be saved at the outset by the appraisers’ relatively swift and informal decision as to the

   amount of the disputed loss.” Id. at 5-6 (citing Middleton, 648 So. 2d at 1201-02).

          Courts in the Eleventh Circuit are not alone in their reasoning. Indeed, courts across

   numerous jurisdictions have dismissed similar claims in favor of appraisal. See Enger v. Allstate

   Ins. Co., 407 Fed. App’x. 191, 193 (9th Cir. 2010) (upholding dismissal of declaratory judgment

   action that insurer used improper valuation method and finding that “until an appraisal is

   completed, it is impossible to know whether [plaintiff’s] claim in fact was undervalued, such that

   her claims for breach of contract, breach of the covenant of good faith and fair dealing, and Cal.

                                                    -8-
Case 0:19-cv-61369-WPD Document 32 Entered on FLSD Docket 06/08/2020 Page 9 of 16



   Bus. & Prof. Code § 17200 et seq., are viable.”); Marchinek v. Safeco Ins. Co. of Am., Case No.

   CV 17-70-BLG-SPW-TJC, 2018 WL 934631, *5 (D. Mont. Jan. 26, 2018) (dismissing claims and

   compelling appraisal); Shearer v. State Farm Fire & Cas. Co., Case No. 16-09469(FLW)(LHG),

   2017 WL 3611743, *3 (D.N.J. Aug. 22, 2017) (compelling appraisal); Botai v. Safeco Ins. Co. of

   Illinois, Case No. 2:14-CV-00445-EJL-REB, 2015 WL 4507486, *5 (D. Idaho July 24, 2015)

   (compelling appraisal). Cf. Alfiero v. MetLife Auto & Home Ins. Agency, Inc., Case No. 2:16-CV-

   513-DBH, 2017 WL 2804902, *3 (D. Me. June 28, 2017) (granting summary judgment to insurer

   for insured’s failure to participate in appraisal).

   III.    Appraisal Is Appropriate Here Because The Core Dispute Concerns Whether
           Infinity Undervalued Plaintiff’s Total Loss Vehicle.

           Plaintiff alleges that Infinity’s use of the CCC valuation tool resulted in an actual cash

   value for his total loss vehicle that was too low. Thus, the fundamental dispute between the parties

   concerns valuation, or “the amount of the loss.” Count I seeks a declaration that the Policy and

   Florida law do not allow Infinity to adjust and settle total loss claims using the CCC system and

   that Infinity must pay Dealer Fees and title/license plate fees and sales tax up-front as part of its

   cash settlements of total loss claims. (Compl. ¶ 10.) There is no doubt that Plaintiff contends

   Infinity undervalued the actual cash value of his vehicle. See, e.g., id. at ¶ 34 (“Upon information

   and belief, the CCC system omits some of the highest priced comparable vehicles in the area in

   order to decrease the “Base Vehicle Value.”) (emphasis added); id. at ¶ 35 (The CCC system

   “makes a uniform downward price adjustment[.]”) (emphasis added); id. ¶ 36 (“This systematic

   downward adjustment … results in a flat and uniform value decrease … thereby lowering the

   average adjusted prices” and “lowering the total loss vehicle’s “Base Vehicle Value.”) (emphasis

   added); id. at ¶ 37 (“… ‘[R]etail cost’ should not be adjusted downward ….”) (emphasis added);

   id. at ¶ 38 (“[T]he CCC methodology results in ‘Adjusted Values’ that are lower than the NADA


                                                         -9-
Case 0:19-cv-61369-WPD Document 32 Entered on FLSD Docket 06/08/2020 Page 10 of 16



   and KBB retail clean or dealer values.”) (emphasis added); and id. at ¶ 40 (“…calculated to

   decrease the value of vehicles below actual cost …”) (emphasis added); see also Ex. D to Compl.

   (“If the generally recognized used motor vehicle industry source used by INFINITY provides a

   value higher than $15,048.28, then Mr. Sardinas demands that INFINITY pay him the difference

   plus the additional sales tax that will result.”).) Because Plaintiff’s Complaint plainly alleges that

   Infinity undervalued his total loss vehicle, appraisal is the appropriate and contractually-required

   method for resolving his claim.

              a. Infinity Respectfully Disagrees With Judge Snow’s Recommendations
                 Respecting Appraisal in the R&R.

          To the extent Judge Snow found that the Complaint allegedly raises only issues of coverage

   rather than a dispute over the amount of the loss, (ECF No. 20, pp. 14-15 and 17), Infinity

   respectfully disagrees. Beneath the veneer of allegations about a purported violation of Florida

   statutes, the core dispute here concerns whether Infinity paid enough under the Policy for

   Plaintiff’s total loss vehicle. The R&R ignores numerous portions of the Complaint, supra Section

   III, evidencing Plaintiff’s contention that Infinity allegedly underpays the actual cash value of his

   car, and seeks a higher payment due to the alleged undervaluation.

          The R&R also did not consider or distinguish the numerous analogous cases cited above,

   dismissing similar class action complaints in favor of appraisal. See supra Section II. In

   Bloomgarden and Bettor, Judge Gayles and Judge Moreno respectively came down squarely

   opposite to Judge Snow. Contrary to the recommended findings of the R&R, Judge Gayles

   adopted a Report and Recommendation that found as follows:

          Although [Plaintiff] purports to ‘seek[] no monetary relief’ … , and ‘not disput[e]
          the values of the totaled vehicle[] or loss[],’ … the broad thrust of his pleading, and
          more particularly, his wherefore clauses, belie those representations. Indeed, as an
          adjunct to his request for declaratory relief in Count I, [Plaintiff] plainly asks the
          Court for a judgment requiring [the Insurer] to ‘readjust total loss claims,’ and he
          openly seeks a damages award based on that readjustment.

                                                   -10-
Case 0:19-cv-61369-WPD Document 32 Entered on FLSD Docket 06/08/2020 Page 11 of 16




   Ex. 2, Bloomgarden, 2019 WL 2245475, at *3. See also Ex. 2, Bettor Report and Recommendation

   at 7 (“Stated simply, this litigation is not about coverage, but about the amount of money owed to

   Bettor following an unsatisfactory claim adjustment. Bettor cannot avoid the application of the

   appraisal provision by the simple expedient of highly technical and internally inconsistent

   pleading.”).) Moreover, after the conclusion of briefing on Infinity’s Initial Motion to Dismiss,

   two more federal district courts in the Eleventh Circuit granted an insurer’s motion to dismiss and

   compel appraisal in a total loss vehicle putative class action. Supra Section I (citing McGowan

   and Walker). Thus, Judge Snow’s R&R contravenes the prevailing weight of authority.

          In the R&R, Judge Snow relies upon Lopez v. Progressive Select Insurance Co., Case No.

   0:18-cv-61844-WPD (S.D.Fla. entered May 14, 2019) (Dimitrouleas, J.), ECF 56, which found

   that plaintiffs’ claims were not subject to appraisal. (ECF No. 20, pp. 15 and 17.) However, Lopez

   is easily distinguishable because Judge Dimitrouleas found the insurer “arguably waived the right

   to seek appraisal by filing a joint scheduling report, engaging in discovery, and generally

   participating in this action on the merits for months before requesting trial.” Lopez Amended Order

   at 7. That is not the situation here. No responsive pleading has been filed prior to this one, and

   there has been no scheduling report, no discovery, and no “general participation” in the case.

              b. Plaintiff Cannot Avoid Appraisal By Characterizing His Claim As One For
                 Declaratory Judgment.

          Attempting to disguise the nature of his claim, Plaintiff contends that he “does not claim

   that the value that INFINITY paid him for his car … was too low,” (Compl. at ¶ 38), and thus the

   appraisal clause is purportedly inapplicable. This argument is disingenuous for multiple reasons:

   (a) the Complaint makes clear Plaintiff’s contention that he was allegedly underpaid, see supra

   Section III; (b) Plaintiff concedes that he seeks additional payments contingent on the outcome of



                                                  -11-
Case 0:19-cv-61369-WPD Document 32 Entered on FLSD Docket 06/08/2020 Page 12 of 16



   his preferred valuation methodology; 3 and (c) in the absence of any alleged underpayment (i.e.,

   payment of less than the amount of the loss) Plaintiff has identified no injury or damages, and thus

   has no standing to prosecute the suit. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as

   revised (May 24, 2016) (to establish standing, “[t]he plaintiff must have (1) suffered an injury in

   fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to

   be redressed by a favorable judicial decision”). In other words, whatever broader challenges

   Plaintiff seeks to raise regarding Infinity’s adjusting practices or valuation methodology, Plaintiff

   has no standing to prosecute this suit if Infinity already sufficiently paid the amount of the loss—

   and the Policy explicitly specifies that “the amount of the loss” will be determined through

   appraisal when either party invokes it. Plaintiff may prefer to dive into the intricacies of vehicle

   market valuation reports, but he has no authority to set aside integral components of the Policy

   that would resolve a threshold question regarding the amount of the loss.

          Moreover, even if Plaintiff were not disputing the amount of the loss, that does not impair

   Infinity’s absolute contractual right to invoke appraisal. (Ex. A to Compl. at p. 15.) Nor does it

   change the fact that, once appraisal has been invoked, then completion constitutes a condition

   precedent to suit on the Policy. It is for that very reason that Plaintiff’s self-serving conclusion

   has been squarely rejected by multiple courts. In Bloomgarden, which involved the same

   plaintiff’s counsel as this case, plaintiff similarly argued that he “does not disagree with [the

   insurer] over the ‘amount’ of loss in Count I, but only the ‘method’ for reaching it.” Ex. 2,


   3
     See, e.g., Compl. pp. 28-29 (“ … award as further or supplemental relief that INFINITY must
   recalculate Sardinas’s and each Class Member’s total loss using a method that complies with
   Section 626.9743(5), Florida Statutes, and make them new offers based upon the lawful method if
   the recalculated amounts exceed the amounts paid based on the CCC system”); and ECF No. 28,
   pp. 3-4 (“… INFINITY must recalculate Sardinas’ and each Class Member’s total losses, using a
   method that complies with Section 626.9743(5), Florida Statutes, and make them new offers based
   upon the lawful method, if the recalculated amounts exceed the amounts paid based on the CCC
   system.” (emphasis original).)
                                                    -12-
Case 0:19-cv-61369-WPD Document 32 Entered on FLSD Docket 06/08/2020 Page 13 of 16



   Bloomgarden, 2019 WL 2245475, at *3. The plaintiff in Bloomgarden “characterize[d] his

   challenge as directed to the lawfulness of [the methodology,] not the valuation of the loss.” Id.

   The Magistrate Judge rejected this ploy:

           [Plaintiff’s] claims are untenable. Although [Plaintiff] purports to ‘seek[] no
           monetary relief’ … , and ‘not disput[e] the values of the totaled vehicle[] or loss[],’
           … the broad thrust of his pleading, and more particularly, his wherefore clauses,
           belie those representations. Indeed, as an adjunct to his request for declaratory
           relief in Count I, [Plaintiff] plainly asks the Court for a judgment requiring [the
           Insurer] to ‘readjust total loss claims,’ and he openly seeks a damages award based
           on that readjustment.

   Id. at *3.

           As in Bloomgarden, the “Wherefore” clause of the Complaint in this case seeks: “that

   INFINITY must recalculate Sardinas’s and each Class Member’s total loss using a method that

   complies with Section 626.9743(5), Florida Statutes, and make them new offers based upon the

   lawful method if the recalculated amounts exceed the amounts paid based on the CCC system[.]”

   (Compl. pp. 28-9 (emphasis added).) Thus, Plaintiff here “plainly asks the Court for a judgment

   requiring [Infinity] to ‘readjust total loss claims’ and ‘openly seeks a damages award based on that

   readjustment.’” Ex. 2, Bloomgarden, 2019 WL 2245475, at *3. The “crux of the dispute” in Count

   I is “not about coverage, but about the amount of money owed to [Plaintiff] following an

   unsatisfactory claim adjustment.” Id. at *4. And like Bloomgarden, Plaintiff here “cannot avoid

   the application of the appraisal provision by the simple expedient of highly technical and internally

   inconsistent pleading.” Id. 4 See also Bettor and McGowan. Stated simply, Plaintiff’s dispute with




   4
     Counts II and III also plainly allege undervaluation of the total loss value. Count II alleges breach
   of contract “for underpaid Collision insurance coverage benefits in the form of title and license
   plate registration fees.” (Compl. ¶ 99.) Plaintiff seeks a specific dollar amount—$83.25—in
   damages. (Id. at ¶ 100; p. 29.) Count III alleges breach of contract “for underpaid Collision
   insurance coverage benefits in the form of sales tax,” (id. at ¶ 103), and seeks damages “in the
   amount of the unpaid sales tax to all Class members to whom it was not paid” (id. at p. 30).

                                                    -13-
Case 0:19-cv-61369-WPD Document 32 Entered on FLSD Docket 06/08/2020 Page 14 of 16



   Infinity comes down to disagreement over the amount of the loss for his total loss vehicle claim,

   and the contract of insurance specifies that this disagreement must be resolved through appraisal.

          The Ohio and California cases 5 cited by Plaintiff in his Notice of Supplemental Authority

   (ECF 55) are neither controlling nor persuasive here, particularly in light of the ample authority

   from the Eleventh Circuit and nationwide granting appraisal in circumstances analogous to the

   instant case. See supra Section II.

          Finally, this Court’s recent decision in Signor v. Safeco Ins. Co., No. 19-cv-61937-WPD

   (S.D. Fla. Mar. 23, 2020) (J. Dimitrouleas) denying an insurer’s motion to dismiss has no bearing

   on this case. That decision did not even consider, much less address, the overarching ground for

   dismissal here: whether the case should be dismissed based on the requirement, which clearly

   exists here, that the plaintiff complete a contractually mandated appraisal process. As set forth

   above, courts, including the majority of courts in Florida to have considered the issue, have

   specifically rejected, in favor of appraisal, lawsuits alleging an insurer improperly used CCC to

   evaluate claims and failed to pay the same types of fees Plaintiff complains of here. As these cases

   show, where, as here, the defendant has invoked the appraisal requirement, the case should be

   dismissed. The Signor court simply did not address this issue. Thus, the Court should dismiss this

   suit pending completion of appraisal.

          WHEREFORE, Infinity respectfully requests this Court to enter an Order dismissing or

   staying this action and compelling Plaintiff to proceed with appraisal as required under his Policy.

          Respectfully submitted this 8th day of June 2020.




   5
     Those cases are Davis v. GEICO Cas. Co., No. 2:19-CV-2477, 2020 WL 68573 (S.D. Ohio Jan.
   7, 2020), Ostendorf v. Grange Indem. Ins. Co., No. 2:19-CV-1147, 2020 WL 134169 (S.D. Ohio
   Jan. 13, 2020), appeal docketed, No. 20-3177 (6th Cir. Feb. 14, 2020), and Munoz v. GEICO Gen.
   Ins. Co., No. 19-CV-03768-HSG, 2019 WL 6465297 (N.D. Cal. Dec. 2, 2019).
                                                  -14-
Case 0:19-cv-61369-WPD Document 32 Entered on FLSD Docket 06/08/2020 Page 15 of 16



                               By: /s/Scott A. Cole
                                  Scott A. Cole
                                  FBN: 885630
                                  COLE, SCOTT & KISSANE, P.A.
                                  COLE, SCOTT & KISSANE BUILDING
                                  9150 South Dadeland Boulevard
                                  Suite 1400
                                  Miami, Florida 33156
                                  Scott.Cole@csklegal.com

                                  Mark L. Hanover (pro hac vice)
                                  Kathleen V. Kinsella (pro hac vice)
                                  DENTONS US LLP
                                  233 South Wacker Drive
                                  Suite 5900
                                  Chicago, Illinois 60606
                                  Telephone: (312) 876-8000
                                  Email: mark.hanover@dentons.com
                                  kathleen.kinsella@dentons.com

                                  Attorneys for Infinity Auto Insurance Company




                                       -15-
Case 0:19-cv-61369-WPD Document 32 Entered on FLSD Docket 06/08/2020 Page 16 of 16



                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 8th day of June 2020, I caused a true and correct copy of the

   foregoing RENEWED MOTION TO DISMISS AND COMPEL APPRAISAL, AND

   INCORPORATED MEMORANDUM IN SUPPORT to be electronically filed with the clerk

   of the court using the CM/ECF system and sent via e-mail to the following attorneys of record:

           Edward H. Zebersky, FBN: 0908370            Alec Schultz, FBN: 35022
           Mark S. Fistos, FBN: 909191                 Carly A. Kligler, FBN 83980
           ZEBERSKY PAYNE SHAW LEWENZ,                 LEÓN COSGROVE, LLP
           LLP                                         255 Alhambra Circle, Suite 800
           110 S.E. 6th Street, Suite 2150             Coral Gables, FL 33134
           Ft. Lauderdale, FL 33301                    (305) 740-1975
           (954) 989-6333                              aschultz@leoncosgrove.com
           ezebersky@zpllp.com                         ckligler@leoncosgrove.com
           mfistos@zpllp.com                           eperez@leoncosgrove.com
           ndiaz@zpllp.com                             cmanzano@leoncosgrove.com

           Scott R. Jeeves, FBN: 0905630               Craig E. Roghburd, Esq, FBN: 49182
           THE JEEVES LAW GROUP, P.A.                  CRAIG E. ROTHBURD, P.A.
           954 First Avenue North                      320 W. Kennedy Blvd., Suite 700
           St. Petersburg, FL 33705                    Tampa, FL 33606
           (727) 894-2929                              (813) 251-8800
           sjeeves@jeeveslawgroup.com                  crothburd@e-rlaw.com
           khill@jeveslawgroup.com
           rmandel@jeevesmandellawgroup.com

           Casim Adam Neff, Esq., FBN: 94030
           NEFF INSURANCE LAW, PLLC
           P.O. Box 15063
           St. Petersburg, FL 33733-5063
           (727) 342-0617
           cneff@neffinsurancelaw.com



                                                     By:/s/Scott A. Cole
                                                     Scott A. Cole
